Gaynor, J.:
The complaint contains only one cause of action, as the plaintiff claims, if it contain any, namely, a cause of action for damages for libel for the letter written by the defendant which is alleged in the ninth paragraph of the complaint. Substantially all else in the complaint is irrelevant verbiage, in winch some pleaders revel, but *250the defendant’s remedy against that is a motion to strike it out. There are no different causes of action, to separately state, as was the defendant’s motion.
The order should be affirmed. —.
Woodward, Jerks and Miller, JJ., concurred; Bran, J., concurred in result.
. Order affirmed, with ten dollars costs and disbursements.